Title: To Thomas Jefferson from John Adams, 5 November 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square November 5th. 1785

The Chevalier de Pinto, Envoy Extraordinary and Minister Plenipotentiary, from Portugal, after a long absence by leave of his Court is lately arrived here from Lisbon. Upon several occasions, when I met him at Court and upon visits, he told me that he had orders from his Court to confer with me upon the Project of a Treaty between the United States and Portugal, but he [nev]er descended to Particulars till yesterday, when he called upon me and s[aid] that before he left Lisbon his Court had learned that I was in England and had charged him to enter into conference with me, concerning that Project of a Treaty, which had been transmitted to his Court by the Comt de Lusi. That the Portuguese Ministry, notwithstanding their high Esteem for their Ambassador in France, knowing that he lived in the Country, and was in distress, did not choose that the Negotiation should be any longer conducted by him, but had committed the Project to their Envoy at the Court of England and had instructed him to assure me that the Court of Lisbon was sincerely desirous of entering into a Treaty of Commerce with the United States of America, a Power with which it was more convenient for Portugal to Trade than any other. But there were some things in the Plan proposed which were inadmissible, particularly the Americans could never be admitted into the Brazils. It was impossible, it was the invariable maxim of their Court to exclude all Nations from those Territories, and having himself served for some years as Governor General of one of the Brazils he knew it was a Policy from which his Court could never upon any Consideration depart, that it was a great compliment to him to be prefered to the Comt de Lusi for the Conduct of such a Negotiation, that he made no Pretentions to such merit, but readily acknowledged the superiority of the Ambassador; but it was the pleasure of his Court and he had no right to dispute it. I answered, that I had no authority to treat, but in conference with Mr. Jefferson, the Minister Plenipotentiary of the United States at the Court of Versailles; that the full Powers to treat with Portugal, was to Mr. Jefferson and me jointly; that I could conclude nothing without his Concurrence, nor Carry on any Conferences without Communicating them to him; to this I supposed he could have no objection. He said none at all.
His first instruction was he said to confer with me concerning  the Mutual Wants and several Productions of our Countries which might be the objects of Commerce. His Countrymen wanted he said Grain.—I asked if they did not want Flour? He said he was not precisely instructed concerning Flour, but they had Mills in Portugal which they wished to employ. I replied that in every Negotiation, I thought there ought to be a mutual Consideration of each others profits and Losses advantages and disadvantages, so that the result might be equitable and give sattisfaction on both sides; that a Commerce founded upon Compacts made upon this Principle would be carried on with more Pleasure, and to better effect; that we had Mills which we wished to employ, as well as Portugal, and Mills as Costly and as Good as those of any Nation. In this respect our pretentions were mutual and equal, but there were other Particulars in which without any benefit to Portugal the loss to the United States would be very great. The Commodity was more difficult to preserve in Grain than in Flour. It was more exposed to the Insect, and to heat both at home and upon the Passage, by which means the loss upon Wheat was much greater than that upon Flour; that it would not be equitable then, for Portugal to receive Wheat to the exclusion of Flour; that this was a point of so much Importance that it, would facilitate the Treaty and encourage the Commerce, if his Court should think fit to agree to receive our Flour. He said he had not precise instructions but he would write to his Court particularly upon this Point.—The next article wanted by the Portuguese was Lumber of various sorts, particularly staves for Pipes in large Quantities. They wanted also Shiptimber, Pitch, Tar and turpentime, Pot Ash for their Manufactures of Glass, Iron, Masts Yards and Beausprits, Furrs, Ginseng and above all salt Fish. The Consumption of this article in Portugal he said was immense and he would avow to me that the American salt Fish was prefered to any other on account of its Quality. Here you see said the Chevalier de Pinto is a Catalogue of Articles, which the Portuguese will want in larger or smaller Quantities: now what are the Articles you can take in America in Exchange? It behoves my Nation to inquire what they can supply yours with, otherwise the ballance in your favour may be to ruinous to us. It happens unluckily for Portugal that the Americans have no Occasion for our Principal Commodities which are Tobacco, Rice, Indigo and the Produce of the Brazils.
I replied, that the United States had been used to take Considerable Quantities of Maderia, Lisbon and Port Wines, Fruits, Olive  Oil, Salt &c. He asked why we could not take Tea, from Lisbon? They imported from the East large quantities, and very good. The English East India Company had purchased of them this year Teas to the amount of forty thousand Pounds, and he thought they could sell it to us cheaper than we bought it elsewhere. They could supply us likewise with all other East India Goods.
Perhaps we intended to supply ourselves by a direct Trade to India: he was glad to hear that our first Enterprises had succeeded: but if we continued to take any Part of our Consumption from Europe, they could supply us as cheap as any other Nation. Sugar too, the Produce of the Brazils, they could furnish to us of as good quality as English or French and much cheaper. If we should think of Manufactures amongst ourselves they could supply us with Wool of the same quality with the Spanish, and Coton in any quantities we might want. If we made Chocolate, they could sell us Cocoa; indeed they had Woolen Manufactures and could afford us Cloth as good and as cheap as other Nations.
These were things I replied in which the Merchants on both sides should speculate. If the United States should proceed in the Plan already begun of encouraging their own Manufactures, the raw Materials of Wool and Coton would be in demand, and if they persevered in their Measures for encouraging their own Navigation they would want large quantities of Hemp, Sail Cloth &c. from the Baltic, and for what I knew they might find their account in taking sugars, Coton, Cocoa &c. at Lisbon to Carry as remittances to Petersbourg and Stockholm. They might even upon some occasions Purchase Tobacco, Rice and Indigo, for the same markett as well as the Mediterranean, if that scene should be open to our Ships. But all these things would depend upon the Facilities given to our Commodities by the Treaty. Nothing would contribute so much to promote the Trade as their receiving our Flour without Duties or Discouragements. Our ready built ships too, were an Article of Importance to us.—He said he did not know that our ready built ships were prohibited. I asked if they could not take our White sperma Ceati oil, to burn in their Lamps or for any other uses. He said no, they had such an abundance of Oil made in the Country of Olives which grew there, that they had no occasion for their own sperma Ceati Oil which they sold to Spain; they had now a very pretty sperma Ceati Whale Fishery which they had learn’d of the New Englanders and Carried on upon the Coast of the Brazils. I asked if they could not take our sperma Ceati Candeles  and burn them in their Churches. He said they made some Wax in Portugal and some in the Brazils but he would own to me it was not enough for their Consumption. The surplus they bought in Italy and Barbary at a dear rate.
At length I observed to the Chavelier that Portugal abounded in two articles which would be extremely agreeable and convenient to my Fellow Citizens in which she might allways Ballance Accounts with us to our intire sattisfaction, whether she would take more or less of their Comodities. These were Gold and Silver, than which no kind of Merchandise was in greater demand or had a higher reputation.—The Chavel[ier] thought the taste of his Countrymen so much like ours that they had rather pay us in any thing else.
I added if the Conduct of the Court of St. James should oblige the United States to make a navigation Act their Commerce with Portugal must increase. A Navigation Act? says he, why there is not a Nation in Europe that would suffer a Navigation Act to be made in any other, at this day. The English Navigation Act was made in times of Ignorance When few Nations Cultivated Commerce and no Court but this understood or cared any thing about it. But at present all Courts were attentive to it. For his part if he were Minister in Portugal he would not hesitate to exclude from her Ports the Ships of any Nation that should make such an a[ct].
I replied that I did not mean a Navigation act against any Nation but this: but if the English persevered in inforcing their Act against us, We could do no other than make one against them. The Chavelier said we should be perfectly in the right: the Courts of Europe had a long time cried out against this Act of the English. If it were now to begin, it would not be submitted to. This observation is just, it may be carried further. I dont beleive the British Navigation Act can last long, at least I am persuaded if America has spirit enough, Umbone repellere Umbonem—that all other Nations will soon follow her Example, and the apprehension of this would be alone sufficient, if thinking Beings Governed this Island to induce them to silence America by giving her sattisfaction. But they rely upon our Disunion and think it will be time enough when We shall have shewn them that we can agree.
The Chavelier Concluded the Conference by saying that he would write to his Court for further information and instructions, and as I understood him for full Powers. But before he went away, he said he had Orders from his Court to inquire of me what were  the sentiments of Congress upon the Head of Ministers and Consuls, whether they would send a Minister and Consul to Lisbon. His Court had a Mind to send some body to the United States, But Etiquette required that Congress should send in return to Portugal. I answered that in the Project of a Treaty which was in His Possession there was an Article that each Party should have a right to send Consuls, so that when the Treaty was concluded Portugal would be at Liberty to send when she would. As to Ministers I had no instructions, but there could be no doubt that if their Majesties of Portugal thought proper to send an Ambassador of any denomination he would be received by Congress with all the respect due to his Character and his sovereign. He said if there was a treaty there ought to be Ministers. I could not make answer to this particular for want of instructions, but Congress had as yet but few Ministers abroad and indeed they had not found many Gentlemen disposed to quit the delight of their own Families and Connections and the Esteem of their Fellow Citizens for the sake of serving in Europe, and here ended the Conversation.
Your Friend,

John Adams

